Case 3-18-13912-cjf          Doc 74      Filed 12/04/18 Entered 12/04/18 11:30:26                Desc Main
                                         Document Page 1 of 8



THIS ORDER IS SIGNED AND ENTERED.




                                                                   __________________________________
Dated: December 4, 2018                                                   Hon. Catherine J. Furay
                                                                      United States Bankruptcy Judge
________________________________________________________________

                  UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF WISCONSIN
__________________________________________________________________________

IN RE:                                                      Chapter 11

DEATH’S DOOR SPIRITS, LLC,                                  Case No.: 18-13912
DEATH’S DOOR DISTILLERY, LLC;                               Case No.: 18-13915

              Debtors.
__________________________________________________________________________

                ORDER APPROVING AND SETTING SALE PROCEDURES
                   AND SCHEDULING SALE APPROVAL HEARING


          The Motion for Two Orders (1) Approving Sale Procedures, Form of the APA,

Break-Up Fee and Scheduling Sale Approval; and (2) Authorizing Debtors to Sell

Assets Free and Clear of Liens, Claims, Interests and Encumbrances, as amended (the

“Motion”)1 filed by Death’s Door Distillery, LLC and Death’s Door Spirits, LLC (the

“Debtors”) having come on for a preliminary hearing on November 30, 2018; and the

Court having heard and considered argument; and, upon consideration of the

pleadings and other papers filed in this matter; and, the Court having jurisdiction over


1   All capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
Case 3-18-13912-cjf     Doc 74      Filed 12/04/18 Entered 12/04/18 11:30:26   Desc Main
                                    Document Page 2 of 8


this matter, pursuant to 28 U.S.C. §§ 157 and 1334, to consider the Motion and the

relief requested therein; and, venue being proper in this Court, pursuant to 28 U.S.C.

§§ 1408 and 1409; and, it appearing that proper and adequate notice of the Motion has

been given under the circumstances and that, except as otherwise ordered herein, no

other or further notice is necessary; and, the Court having determined that the relief

sought in the Motion is in the best interests of Debtors, their creditors, and all parties

in interest;

       IT IS HEREBY ORDERED THAT:

       1.      The Sale Procedures attached hereto as Exhibit A are hereby approved

               in their entirety.

       2.      The form of the Asset Purchase Agreement attached to the Motion as

               Exhibit A is approved.

       3.      A break-up fee of $60,000 payable to CDF if it is not the Prevailing Bidder

               whose Prevailing Bid for the Property is approved.

       4.      The Auction shall be held on December 20, 2018, at 1:00 p.m., at the

               offices of DeMarb Brophy LLC, 1 N. Pinckney Street, Suite 300, Madison,

               Wisconsin 53703.

       5.      This Court shall hold a hearing on approval of the sale on December 21,

               2018, at 8:30 a.m. Central Standard Time, at the U.S. Bankruptcy Court for

               Western District of Wisconsin, 120 North Henry Street, Room 350,

               Madison, Wisconsin. Parties wishing to participate in the hearing may do


                                              2
Case 3-18-13912-cjf   Doc 74   Filed 12/04/18 Entered 12/04/18 11:30:26       Desc Main
                               Document Page 3 of 8


             so in person or by calling the Court’s conference line at (877) 336-1828 and

             entering access code 8588228## (the “Sale Approval”). The Court permits

             telephonic argument but does not permit telephonic examination of

             witnesses.

      6.     Within one (1) business day of the entry of this Order, Debtors shall

             (1) serve a copy of this Order, with the attached Sale Procedures, on all

             known creditors and parties in interest; and (2) e-mail copies of this

             Order, with the attached Sale Procedures, to all parties with whom

             Debtors have discussed a possible sale in the last 12-months.

      7.     Secured creditors reserve (a) all objections to and claims or demands

             with respect to any allocation of the purchase price among assets or asset

             categories; (b) all objections and claims or demands to any distribution

             of the gross sale proceeds including claims or demands to payment; (c)

             all claims and demands vis and vis other secured creditors including

             marshalling of assets; (d) all objections to any attempt by Debtors to strip

             or cramdown a creditor’s lien or dispute a claim; and (e) other objections

             to be properly made at the sale approval hearing scheduled for

             December 21, 2018. Without limiting the foregoing, no allocation of the

             purchase price under section 3.2 of the APA shall not be binding on any

             secured creditor or the Court.




                                           3
Case 3-18-13912-cjf   Doc 74   Filed 12/04/18 Entered 12/04/18 11:30:26   Desc Main
                               Document Page 4 of 8


      8.     Debtors are authorized and empowered to take all actions necessary to

             implement the relief granted in this Order.

      9.     The terms and conditions of this Order shall be immediately effective

             and enforceable upon its entry.

                                        ###




                                          4
Case 3-18-13912-cjf   Doc 74   Filed 12/04/18 Entered 12/04/18 11:30:26       Desc Main
                               Document Page 5 of 8


                                SALE PROCEDURES

                                   I.     Offer Process

A.    Due Diligence. Other parties may be interested in making competing offers.
      Seller will provide to any interested party access to an online data room
      containing the due diligence materials within two (2) business days of any
      interested party requesting the same.

B.    Offer Package. Parties interested in making an offer to purchase the Assets
      (each a “Potential Purchaser”), no later than 24-hours before the time the Court
      sets for the Sale Approval Hearing (the “Submittal Deadline”), must submit to
      the Seller a package (the "Offer Package") that includes all of the following
      items (the Proposed Purchaser shall be deemed a “Potential Purchaser” and the
      Agreement shall be deemed a “Qualified Offer”):

      1.     A signed offer to purchase the Acquired Assets (“Offer”), meeting the
             requirements set forth below.

      2.     A written acknowledgement that it agrees to all the terms set forth in
             these Sale Procedures and agrees that the Offer constitutes an
             irrevocable offer and is binding on the Potential Purchaser until the Sale
             Approval Hearing;

      3.     Written evidence it has obtained authorization and approval from its
             Board of Directors (or comparable governing body), if necessary, with
             respect to the submission of its Offer and acceptance of the terms of sale
             set forth in these Sale Procedures, or representations that no such
             authorization or approval is required;

      4.     Financial statements and/or written evidence of a financing
             commitment or other evidence, satisfactory to Debtors and any
             creditors’ committee of the financial ability to close pursuant to its Offer
             by the date set forth in the Offer (provided, however, that the closing of
             the sale shall not be contingent in any way on the Potential Purchaser
             procuring financing);

      5.     Earnest Money of $50,000, in the form of a wire transfer to DeMarb
             Brophy LLC escrow account, which will be returnable to the Potential
             Purchaser, as set forth below.

      6.     The identity of the individual authorized to bid at Auction and contact
             information for such individual.


                                           5
Case 3-18-13912-cjf   Doc 74   Filed 12/04/18 Entered 12/04/18 11:30:26      Desc Main
                               Document Page 6 of 8


C.    Competing Offers:

      1.     Shall not contain a break-up fee or any other expense reimbursement;

      2.     Shall contain a minimum purchase price of $800,000 plus the Inventory
             Amount for the Acquired Assets (the “Initial Overbid”);

      3.     Shall contain a disclosure of the identity of each entity or person
             submitting the Offer or otherwise participating in the Offer, and the
             complete terms of any such participation;

      4.     Shall be created by using the APA, and redlining the APA to create the
             Offer; and

      5.     Shall not provide for a commission to be paid from the purchase price.

D.    Qualified Offers.

      1.     Debtors, together with a creditors’ committee, if any, will analyze each
             Offer based on the criteria detailed above to determine which Offers will
             be treated as “Qualified Offers” based on the capability of the Potential
             Purchaser to ultimately close on the purchase of the real estate and the
             amount of the Offer. Debtors may, at any time, contact Potential
             Purchasers to discuss or clarify terms, to indicate any terms which may
             need to be modified to conform an Offer to a Qualified Offer, or to
             negotiate terms.

      2.     The APA is a Qualified Offer. If no additional Qualified Offers are made,
             Debtors intend to close on the sale to CDF pursuant to the terms of the
             APA.

      3.     If one or more than one Qualified Offers are submitted in addition to the
             Agreement, as quickly as possible in light of the required timelines,
             Debtors will submit to each Potential Purchaser with Qualified Offers
             the amount of the Offer the Debtors has deemed to be the highest
             Qualified Offer (the “Highest Qualified Offer”), as determined by the
             Debtors in her best business judgment and after consultation with any
             creditors’ committee.

      4.     Debtors, in the exercise of their reasonable business judgment, reserve
             the right to reject any Offer if such Offer:

                          i.    Is not received by the Submittal Deadline;


                                          6
Case 3-18-13912-cjf   Doc 74     Filed 12/04/18 Entered 12/04/18 11:30:26    Desc Main
                                 Document Page 7 of 8


                          ii.     Is subject to any due diligence, financing
                                  contingency or other contingency (including
                                  representations, warranties, covenants and timing
                                  requirements) or an estimated time to close which is
                                  materially different from those in the Agreement
                                  and which the Debtors do not believe may be
                                  adjusted pursuant to the Auction section of these
                                  Sale Procedures, below; or

                          iii.    Provides less economic benefit to the Debtors’
                                  estates.

      5.     Any Offer rejected pursuant to this Paragraph shall not be deemed to be
             a Qualified Offer.

                                     II.   AUCTION

A.    The Auction will be held after the Submittal Deadline and before the Sale
      Approval Hearing at a date and time set by Debtors. The Auction may be
      postponed by announcement by Debtors, but not for more than three (3)
      business days. The Auction may be conducted by telephone, at the discretion
      of Debtors.

      1.     Debtors may establish and announce rules on the conduct of the Auction
             and may modify those rules in its discretion; provided that such rules
             are in all material respects consistent with these Sale Procedures and are
             designed to promote the most competitive bidding process.

      2.     All Potential Purchasers with Qualified Offers shall be eligible to
             participate in the Auction.

      3.     Bidding shall begin with Debtors’ announcement of the Potential Purchasers
             and of the Highest Qualified Offer. Debtors shall request additional bids
             with an initial minimum overbid of at least $50,000 over the Highest
             Qualified Offer (the “Initial Over Bid”). At the same time, the Debtors
             will announce the adjusted amount of all other Qualified Offers.

      4.     After the Initial Over Bid, all additional bids must be in increments of
             not less than $25,000.

      5.     Debtors will establish reasonable time periods between bids to allow
             Potential Purchasers an opportunity to bid. Bidding will be deemed to
             be closed when Debtors requests additional bids three times without a


                                           7
Case 3-18-13912-cjf   Doc 74   Filed 12/04/18 Entered 12/04/18 11:30:26     Desc Main
                               Document Page 8 of 8


             response and announces the bidding closed. The final bid shall be the
             “Prevailing Bid” and the Qualified Bidder making such bid will be the
             “Prevailing Bidder.”

B.    No additional Bids will be considered after the end of the Auction.

C.    EACH BID SHALL CONSTITUTE AN IRREVOCABLE OFFER AND BE
      BINDING ON THE PREVAILING BIDDER UNTIL COURT APPROVAL OF
      THE SALE PURSUANT TO THE PREVAILING BID.




                                         8
